Citation Nr: 1450351	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-23 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to additional special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C.A. § 1114 (r)(2), prior to November 26, 2007. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which awarded SMC benefits pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2), effective February 11, 2008.  The Veteran filed a timely appeal disagreeing with the effective date awarded.

In March 2010, the RO issued a second rating decision assigning an earlier effective date of November 26, 2007, based on a determination that benefits would have been payable from this date but for a clear and unmistakable error (CUE) in the prior decision, consistent with 38 C.F.R. § 3.400(k).

Previously, in January 2008, the Board had issued a decision finding that a January 1980 RO rating decision, which denied SMC under 38 U.S.C. § 1114(r)(2) did not contain CUE.  

In April 2011, the Board remanded this case for the RO to obtain additional medical records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities. 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.   SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any SMC rates, with certain monetary limits.  SMC at the "k" rate is provided for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Under 38 C.F.R. § 3.351(c)(3), a veteran will be considered in need of regular aid and attendance if he or she establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 

Under 38 C.F.R. § 3.352(b)(1)(iii) a veteran is entitled to the higher level aid and attendance allowance if the veteran needs a ''higher level of care'' (as defined in paragraph (b)(2) of this section) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care. 

Under 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.352(b)(2), the need for a higher level of care shall be considered to be [the] need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof. 

Under 38 C.F.R. § 3.352(b)(3), the term ''under the regular supervision of a licensed health-care professional'', as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.

Under 38 C.F.R. § 3.352(c), the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  However, under 38 C.F.R. § 3.352(b)(4) a person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional. 

38 C.F.R. § 3.352(b)(5) provides that a higher level aid-and-attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.

The Veteran's service-connected disabilities are residuals of a fracture of the cervical spine with loss of use of the upper and lower extremities as well as incontinence of bowel and bladder (100 percent disabling for the combined upper extremities, combined lower extremities, and combined incontinence).  SMC at  the (r)(2) rate has been awarded, but only from November 26, 2007.  

A review of the medical evidence provided by VA clearly shows that the Veteran has been in the care of his family including his brother and sister, since he became a quadriplegic.  He is cared for at home with periodic hospital visits.  It is unclear, however, if his family caregivers have provided this home care under the regular supervision of a licensed health-care professional.  The Board finds that both lay and medical evidence should be obtained.  Specifically, the Veteran's family members should be requested to verify if they (individually) provided home care to the Veteran under the regular supervision of a licensed health-care professional.  If so, they should provide the dates of care and the name of the health-care professional.  The RO should then contact the health care professional and request that the health care professional(s) also indicate if the family members provided home care to the Veteran under the regular supervision of the named licensed health-care professional and the dates thereof.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit information from his family members, including his brother and sister.  They should be requested to verify if they (individually) provided home care to the Veteran under the regular supervision of a licensed health-care professional.  If so, they should provide the dates of care and the name of the health-care professional.  

2.  Then, contact the health care professional and request that the health care professional(s) also indicate if the family members provided home care to the Veteran under the regular supervision of the named licensed health-care professional and the dates thereof.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



